Case 2:21-cv-05683-MCS-JC Document 10 Filed 07/20/21 Page 1 of 1 Page ID #:2962



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA




                                                    CASE NUMBER:
   WILLIAM B. COWEN
                                   PETITIONER(S),     2:21−cv−05683−MCS−JC

        v.

   MASON DIXON INTERMODAL
                                                     Notice to Counsel Re Consent to Proceed
                                 RESPONDENT(S).
                                                     Before a United States Magistrate Judge




   The parties are advised they may consent to proceed before any available magistrate judge
   participating in the Voluntary Consent to Magistrate Judges Program to conduct all further
   proceedings in the case pursuant to 28 U.S.C. § 636(c) and Federal Rules of Civil
   Procedure 73. The consent list and consent form are available on the court's website at
   http://www.cacd.uscourts.gov/judges-requirements/court-programs/voluntary-consent-
   magistrate-judges-program. To confirm a particular magistrate judge's availability to
   schedule the trial in the time frame desired by the parties and/or willingness to
   accommodate any other special requests of the parties, please contact the magistrate judge's
   courtroom deputy prior to filing the consent.
   Since magistrate judges do not handle felony criminal trials, civil trial dates are not at risk
   of being preempted by a felony criminal trial, which normally has priority. Further, in
   some cases, the magistrate judge may be able to assign an earlier trial date than a district
   judge. The parties can select a participating Magistrate Judge from any of the three
   divisions in the Central District of California. There may be other advantages or
   disadvantages which you will want to consider.
   The plaintiff or removing party must serve this Notice on each named party in the case.
